 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MYRA LYNN VIRGIL,                                  Case No.: 19cv2111-NLS
12                                     Plaintiff,
                                                        ORDER:
13   v.
                                                        (1) DISMISSING COMPLAINT
14   Commissioner of the Social Security
                                                        WITH LEAVE TO AMEND; and
     Administration,
15
                                     Defendant.         (2) DENYING WITHOUT
16
                                                        PREJUDICE PLAINTIFF’S MOTION
17                                                      FOR LEAVE TO PROCEED IN
                                                        FORMA PAUPERIS
18
19                                                      [ECF No. 3]
20
21
22         Before the Court is Plaintiff Myra Lynn Virgil’s complaint seeking judicial review
23   of the Social Security Administration’s decision and motion for leave to proceed in forma
24   pauperis (“IFP”). ECF Nos. 1, 3. After due consideration and for the reasons set forth
25   below, the Court DISMISSES Plaintiff’s complaint with leave to amend, if amended
26   within 30 days of the date of this order, and DENIES WITHOUT PREJUDICE the
27   motion to proceed IFP.
28         A complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a), is subject

                                                    1
                                                                                    19cv2111-NLS
 1   to a mandatory and sua sponte review by the Court. Lopez v. Smith, 203 F.3d 1122, 1127
 2   (9th Cir. 2000). The Court must dismiss the complaint if it is frivolous or malicious, fails
 3   to state a claim upon which relief may be granted, or seeks monetary relief from a
 4   defendant immune from such relief. 28 U.S.C. § 1915(e)(2)(B). Social security appeals
 5   are not exempt from this § 1915(e) screening requirement. Hoagland v. Astrue, No.
 6   1:12cv00973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June 28, 2012); see also Calhoun
 7   v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting section 1915(e)(2)(B) is
 8   “not limited to prisoners”); Lopez, 203 F.3d at 1129 (“section 1915(e) applies to all in
 9   forma pauperis complaints”).
10         To pass screening, all complaints must contain a “short and plain statement of the
11   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although
12   detailed factual allegations are not required, “[t]hreadbare recitals of the elements of a
13   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.
14   Iqbal, 556 U.S. 662, 678 (2009). A complaint in a social security appeal is “not exempt
15   from the general rules of civil pleading.” Hoagland, 2012 WL 2521753, at *2.
16         Several courts within the Ninth Circuit have set forth the following basic
17   requirements for complaints to survive the Court’s § 1915(e) screening:
18         First, the plaintiff must establish that she has exhausted her administrative
           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
19
           commenced within sixty days after notice of a final decision. Second, the
20         complaint must indicate the judicial district in which the plaintiff resides.
           Third, the complaint must state the nature of the plaintiff's disability and
21
           when the plaintiff claims she became disabled. Fourth, the complaint must
22         contain a plain, short, and concise statement identifying the nature of the
           plaintiff's disagreement with the determination made by the Social Security
23
           Administration and show that the plaintiff is entitled to relief.
24
     See, e.g., Montoya v. Colvin, No. 16cv00454-RFB-NJK, 2016 WL 890922, at *2 (D.
25
     Nev. Mar. 8, 2016) (collecting cases); Graves v. Colvin, No. 15cv106-RFB-NJK, 2015
26
     WL 357121, *2 (D. Nev. Jan. 26, 2015) (same).
27
           As for the fourth requirement, “[e]very plaintiff appealing an adverse decision of
28

                                                   2
                                                                                       19cv2111-NLS
 1   the Commissioner believes that the Commissioner was wrong.” Hoagland, 2012 WL
 2   2521753, at *3. Thus, a complaint merely stating that the Commissioner’s decision was
 3   wrong or that “merely parrots the standards used in reversing or remanding a case” is
 4   insufficient to satisfy a plaintiff’s pleading requirement. See, e.g., Cribbet v. Comm’r
 5   of Social Security, No. 12cv1142-BAM 2012 WL 5308044, *3 (E.D. Cal. Oct. 29, 2012);
 6   Graves, 2015 WL 357121, at *2. Instead, “[a] complaint appealing the Commissioner’s
 7   denial of disability benefits must set forth a brief statement of facts setting forth the
 8   reasons why the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753, at
 9   *2; see also Harris v. Colvin, No. 14cv383-GW (RNB), 2014 WL 1095941, *4 (C.D.
10   Cal. Mar. 17, 2014) (dismissing complaint which it did not “specify . . . the respects in
11   which [the plaintiff] contends that the ALJ’s findings are not supported by substantial
12   evidence and/or that the proper legal standards were not applied”); Gutierrez v. Astrue,
13   No. 11cv454-GSA, 2011 WL 1087261, *2 (E.D. Cal. Mar. 23, 2011) (dismissing
14   complaint which did not “provide[] any substantive reasons” for appealing the ALJ’s
15   decision and did not “identif[y] any errors in [the] decision”). The plaintiff must provide
16   a statement identifying the basis of the plaintiff’s disagreement with
17   the Social Security Administration’s determination and must make a showing that she is
18   entitled to relief, “in sufficient detail such that the Court can understand the legal and/or
19   factual issues in dispute so that it can meaningfully screen the complaint pursuant to
20   § 1915(e).” Graves, 2015 WL 357121, at *2.
21         With these standards in mind, the Court turns to Plaintiff’s complaint, which only
22   summarily states in one sentence that “[t]he conclusions and findings of the Defendant
23   are not supported by substantial evidence and are contrary to law and regulation,” with no
24   further details. ECF No. 1 at ¶ 7. There is no explanation whatsoever about why
25   Plaintiff believes the ALJ’s decision was in error. Accordingly, the Court finds that
26   Plaintiff’s complaint fails to state a claim for relief and DISMISSES the complaint with
27   leave to amend. Plaintiff may correct the deficiencies in her complaint to comply with
28   the requirements as set forth above, and file an amended complaint on or before

                                                    3
                                                                                         19cv2111-NLS
 1   December 5, 2019.
 2         Having found that the complaint fails to state a claim, the Court DENIES
 3   WITHOUT PREJUDICE Plaintiff’s motion to proceed IFP. If Plaintiff files an
 4   amended complaint, she may also refile her request to proceed IFP at that time.
 5         IT IS SO ORDERED.
 6   Dated: November 5, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                   19cv2111-NLS
